DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 04/22/2020. It is noted, however, that applicant has not filed a certified copy of the IN 202041017283 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al., (hereinafter Momchilov), U.S. Publication No. 2021/0168088, in view of Michael et al., (hereinafter Michael), U.S. Publication No. 2020/0106696.

As per claim 1, Momchilov discloses a method [paragraphs 0032, 0140, 0258, a method (discovery methods or techniques for the paths)] comprising: 
defining, by a controller in a software-defined Wide Area Network (SD-WAN) [fig. 15, paragraphs 0032, 0208, 0216, 0217, a controller in a software-defined Wide Area Network (SD-WAN) (software defined wide area network (SD-WAN) appliances; computing device)], a probe profile of an uplink in the SD-WAN [paragraphs 0081, 0108, 0128, 0148, 0156, 0212, 0220, a probe profile of an uplink in the SD-WAN (determine a performance optimal path for data based on multiple parameters including working PMTU, throughput, latency, and loss percentage)], wherein the probe profile of the uplink includes a static probe interval whose expiration triggers a probe for determining a value of a network parameter for the uplink and a probe retry value that defines a number of times the value of the network parameter is to be determined [paragraphs 0147, 0148, 0156-0158, 0233, wherein the probe profile of the uplink includes a static probe interval whose expiration triggers a probe for determining a value of a network parameter for the uplink and a probe retry value that defines a number of times the value of the network parameter is to be determined (computing device determines that no retransmits are needed or that the configured retry limits have been reached)]; 
determining, by the controller in the SD-WAN, whether the value of the network parameter is in negative deviation with a baseline value determined for the network parameter [paragraphs 0188, 0210, 0218-0220, determining, by the controller in the SD-WAN, whether the value of the network parameter is in negative deviation with a baseline value determined for the network parameter (monitor the changes in the network characteristics, for example, loss, latency, and bandwidth, … characteristics is determined to be above a threshold)];
in response to a determination that the value of the network parameter is in negative deviation with the baseline value [paragraphs 0146, 0175, 0273, 0339, 0371, in response to a determination that the value of the network parameter is in negative deviation with the baseline value (measured loss rate over a period of time; determine or calculate a latency variation, also referred to as jitter)], identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter, wherein the successive determination of the value of the network parameter is performed for a given number of times, as defined by the probe retry value [paragraphs 0156, 0157, 0170, identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter, wherein the successive determination of the value of the network parameter is performed for a given number of times, as defined by the probe retry value (based on the configuration parameters, retransmit probe packets; determine whether retry limits (e.g., retry_count<configured_retry_limit) have been reached for one or more probe packets)]. 
Momchilov does not explicitly discloses teaches determining, by the controller in the SD-WAN, the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN; and initiating, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD- WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer.
However, Michael teaches determining, by the controller in the SD-WAN, the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN [paragraphs 0272, 0273, 0342, 0348, 0415, 0450, determining, by the controller in the SD-WAN, the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN (path for the traffic at the time when traffic flow starts, and if a network change occurs (e.g., link or node coming up or going down), the traffic is moved to the new path; switches to use of the backup flow rules for traffic routing when the primary flow rules have expired)]; 
in response to a determination that the value of the network parameter is in negative deviation with the baseline value [paragraphs 0146, 0175, 0273, 0339, 0371, in response to a determination that the value of the network parameter is in negative deviation with the baseline value (measured loss rate over a period of time; determine or calculate a latency variation, also referred to as jitter)], identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter [paragraphs 0190, 0273, 0360, 0368-0370, identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter (statistical/historical knowledge of the traffic conditions on the link; probing period is configurable)], 
initiating, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD-WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer [paragraphs 0368, 0369, 0371, 0391, 0415, 0416, 0450, 0457, 0462, initiating, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD-WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer (traffic is maintained on the selected route until occurrence of an event necessitates rerouting of the traffic; number of times to repeat probes; link metrics of the alternate route includes link data of at least the configured number of repeated probes)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the method described in Momchilov by deciding whether to route network traffic through a secondary uplink in the SD-WAN as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 2, Momchilov discloses the method of claim 1, Momchilov does not explicitly discloses wherein the dynamic probe interval is successively reduced after each successive determination of the value of the network parameter, if there's a successive decrease in the value of the network parameter.
However, Michael teaches wherein the dynamic probe interval is successively reduced after each successive determination of the value of the network parameter, if there's a successive decrease in the value of the network parameter [paragraphs 0342, 0344, 0348, 0368-0370, 0391, wherein the dynamic probe interval is successively reduced after each successive determination of the value of the network parameter, if there's a successive decrease in the value of the network parameter (a significant network change occurs…path is recomputed and the traffic is moved to the new least-cost path; dynamically adjust routing of traffic flows through the network to maintain the traffic flow on an optimal route)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the method described in Momchilov by dynamic probe interval is successively reduced after each successive determination of the value of the network parameter as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 3, Momchilov discloses the method of claim 1, Momchilov does not explicitly discloses wherein the dynamic probe interval is successively increased after each successive determination of the value of the network parameter, if there's a successive increase in the value of the network parameter.
However, Michael teaches wherein the dynamic probe interval is successively increased after each successive determination of the value of the network parameter, if there's a successive increase in the value of the network parameter [paragraphs 0342, 0344, 0348, 0368-0370, 0391, wherein the dynamic probe interval is successively increased after each successive determination of the value of the network parameter, if there's a successive increase in the value of the network parameter (a significant network change occurs…path is recomputed and the traffic is moved to the new least-cost path; dynamically adjust routing of traffic flows through the network to maintain the traffic flow on an optimal route)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the method described in Momchilov by dynamic probe interval is successively increased after each successive determination of the value of the network parameter as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 4, Momchilov discloses the method of claim 1, 
wherein the baseline value of the network parameter is a most frequent value identified for the network parameter on the uplink [paragraphs 0188, 0215, 0220, wherein the baseline value of the network parameter is a most frequent value identified for the network parameter on the uplink (network characteristics change beyond certain thresholds, the performance optimal PMTU may be recalculated)].

As per claim 5, Momchilov discloses the method of claim 1, Momchilov does not explicitly discloses wherein in response to a determination that last determined value of the network parameter before expiration of the static probe timer is in negative deviation with the baseline value, stopping transfer of the network traffic on the uplink and continuing transfer of the duplicate network traffic on the secondary uplink.
However, Michael teaches wherein in response to a determination that last determined value of the network parameter before expiration of the static probe timer is in negative deviation with the baseline value, stopping transfer of the network traffic on the uplink and continuing transfer of the duplicate network traffic on the secondary uplink [paragraphs 0173, 0175, 0344, 0348, 0369, 0380, 0415, 0416, 0436, 0450, wherein in response to a determination that last determined value of the network parameter before expiration of the static probe timer is in negative deviation with the baseline value, stopping transfer of the network traffic on the uplink and continuing transfer of the duplicate network traffic on the secondary uplink (the traffic starts flowing, and keeps the traffic on that path until such time as a significant network change occurs; stop routing traffic)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the method described in Momchilov by determining value of the network parameter before expiration of the static probe timer as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 6, Momchilov discloses the method of claim 1, Momchilov does not explicitly discloses wherein in response to a determination that last determined value of the network parameter before expiration of the static probe timer has regained the baseline value, stopping transfer of the duplicate network traffic on the secondary uplink and continuing transfer of the network traffic on the uplink.
However, Michael teaches wherein in response to a determination that last determined value of the network parameter before expiration of the static probe timer has regained the baseline value, stopping transfer of the duplicate network traffic on the secondary uplink and continuing transfer of the network traffic on the uplink [paragraphs 0173, 0175, 0344, 0348, 0369, 0380, 0415, 0416, 0436, 0450, wherein in response to a determination that last determined value of the network parameter before expiration of the static probe timer has regained the baseline value, stopping transfer of the duplicate network traffic on the secondary uplink and continuing transfer of the network traffic on the uplink (the traffic starts flowing, and keeps the traffic on that path until such time as a significant network change occurs; stop routing traffic)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the method described in Momchilov by determining value of the network parameter before expiration of the static probe timer as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 7, Momchilov discloses the method of claim 1, Momchilov does not explicitly discloses wherein the network traffic via the uplink and the duplicate network traffic via the secondary uplink terminate at a headend gateway device where any duplicate network packets are eliminated through de- duplication.
However, Michael teaches wherein the network traffic via the uplink and the duplicate network traffic via the secondary uplink terminate at a headend gateway device where any duplicate network packets are eliminated through de- duplication [paragraphs 0279, 0306, 0307, 0310,  0326, wherein the network traffic via the uplink and the duplicate network traffic via the secondary uplink terminate at a headend gateway device where any duplicate network packets are eliminated through de- duplication (maintain the packets on that route unless there is a topology change or a variation in link qualities that exceeds a pre-specified threshold, and dropping packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Momchilov by including duplicate network packets are eliminated through de- duplication as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 8, Momchilov discloses the method of claim 1, Momchilov does not explicitly discloses wherein the uplink includes a communication channel based on one of Multiprotocol Label Switching (MPLS), 4G LTE, 5G, and broadband Internet.
However, Michael teaches wherein the uplink includes a communication channel based on one of Multiprotocol Label Switching (MPLS), 4G LTE, 5G, and broadband Internet [paragraphs 0018, 0141, 0404, wherein the uplink includes a communication channel based on one of Multiprotocol Label Switching (MPLS) (protocol (e.g., Multiprotocol label switching (MPLS))].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the method described in Momchilov by including a communication channel based on one of Multiprotocol Label Switching (MPLS) as taught by Michael because it would provide the Momchilov's method with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 9, Momchilov discloses a SD-WAN controller [fig. 15, paragraphs 0032, 0208, 0216, 0217, a controller in a software-defined Wide Area Network (SD-WAN) (software defined wide area network (SD-WAN) appliances; computing device)] comprising: 
a processor; and a machine-readable medium storing instructions that, when executed by the processor [fig. 15, paragraphs 0039, 0042, 0057, 0071, a processor; and a machine-readable medium storing instructions that, when executed by the processor (management server 410 (gateway) including physical hardware, memory, processor, and other system resources)], cause the processor to: 
define a probe profile of an uplink in an SD-WAN [paragraphs 0081, 0108, 0128, 0148, 0156, 0212, 0220, define a probe profile of an uplink in the SD-WAN (determine a performance optimal path for data based on multiple parameters including working PMTU, throughput, latency, and loss percentage)], wherein the probe profile of the uplink includes a static probe interval whose expiration triggers a probe for determining a value of a network parameter for the uplink and a probe retry value that defines a number of times the value of the network parameter is to be determined [paragraphs 0147, 0148, 0156-0158, 0233, wherein the probe profile of the uplink includes a static probe interval whose expiration triggers a probe for determining a value of a network parameter for the uplink and a probe retry value that defines a number of times the value of the network parameter is to be determined (computing device determines that no retransmits are needed or that the configured retry limits have been reached)]; 
determine whether the value of the network parameter is in negative deviation with a baseline value determined for the network parameter [paragraphs 0188, 0210, 0218-0220, determine whether the value of the network parameter is in negative deviation with a baseline value determined for the network parameter (monitor the changes in the network characteristics, for example, loss, latency, and bandwidth, … characteristics is determined to be above a threshold)]; 
in response to a determination that the value of the network parameter is in negative deviation with the baseline value [paragraphs 0146, 0175, 0273, 0339, 0371, in response to a determination that the value of the network parameter is in negative deviation with the baseline value (measured loss rate over a period of time; determine or calculate a latency variation, also referred to as jitter)], identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter, wherein the successive determination of the value of the network parameter is performed for a given number of times, as defined by the probe retry value [paragraphs 0156, 0157, 0170, identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter, wherein the successive determination of the value of the network parameter is performed for a given number of times, as defined by the probe retry value (based on the configuration parameters, retransmit probe packets; determine whether retry limits (e.g., retry_count<configured_retry_limit) have been reached for one or more probe packets)]. 
Momchilov does not explicitly discloses teaches determine the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN; and initiate, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD- WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer.
However, Michael teaches determine the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN [paragraphs 0272, 0273, 0342, 0348, 0415, 0450, determine the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN (path for the traffic at the time when traffic flow starts, and if a network change occurs (e.g., link or node coming up or going down), the traffic is moved to the new path; switches to use of the backup flow rules for traffic routing when the primary flow rules have expired)]; 
in response to a determination that the value of the network parameter is in negative deviation with the baseline value [paragraphs 0146, 0175, 0273, 0339, 0371, in response to a determination that the value of the network parameter is in negative deviation with the baseline value (measured loss rate over a period of time; determine or calculate a latency variation, also referred to as jitter)], identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter [paragraphs 0190, 0273, 0360, 0368-0370, identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter (statistical/historical knowledge of the traffic conditions on the link; probing period is configurable)], 
initiate, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD-WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer [paragraphs 0368, 0369, 0371, 0391, 0415, 0416, 0450, 0457, 0462, initiate, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD-WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer (traffic is maintained on the selected route until occurrence of an event necessitates rerouting of the traffic; number of times to repeat probes; link metrics of the alternate route includes link data of at least the configured number of repeated probes)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the controller described in Momchilov by deciding whether to route network traffic through a secondary uplink in the SD-WAN as taught by Michael because it would provide the Momchilov's controller with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 10, Momchilov discloses the system of claim 9, 
wherein the network parameter includes one or more of jitter, latency, packet loss, and bandwidth utilization [paragraphs 0006, 0032, 0188, 0207, 0208, 0212, wherein the network parameter includes one or more of jitter, latency, packet loss, and bandwidth utilization (network parameters such as throughput, latency, and loss percentage)].

As per claim 11, Momchilov discloses the system of claim 9, Momchilov does not explicitly discloses wherein the secondary uplink includes a communication channel based on one of MPLS, 4G LTE, 5G, and broadband Internet.
However, Michael teaches wherein the secondary uplink includes a communication channel based on one of MPLS, 4G LTE, 5G, and broadband Internet [paragraphs 0018, 0141, 0404, wherein the secondary uplink includes a communication channel based on one of MPLS, 4G LTE, 5G, and broadband Internet (protocol (e.g., Multiprotocol label switching (MPLS))].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the system described in Momchilov by including a communication channel based on one of Multiprotocol Label Switching (MPLS) as taught by Michael because it would provide the Momchilov's system with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 12, Momchilov discloses the system of claim 9, Momchilov does not explicitly discloses wherein the network traffic via the uplink terminates at a headend gateway device.
However, Michael teaches wherein the network traffic via the uplink terminates at a headend gateway device [paragraphs 0279, 0306, 0307, 0310,  0326, wherein the network traffic via the uplink terminates at a headend gateway device (maintain the packets on that route unless there is a topology change or a variation in link qualities that exceeds a pre-specified threshold, and dropping packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Momchilov by including duplicate network packets are eliminated through de- duplication as taught by Michael because it would provide the Momchilov's system with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 13, Momchilov discloses the system of claim 9, Momchilov does not explicitly discloses wherein the duplicate network traffic via the secondary uplink terminates at a headend gateway device.
However, Michael teaches wherein the duplicate network traffic via the secondary uplink terminates at a headend gateway device [paragraphs 0279, 0306, 0307, 0310,  0326, wherein the duplicate network traffic via the secondary uplink terminates at a headend gateway device (maintain the packets on that route unless there is a topology change or a variation in link qualities that exceeds a pre-specified threshold, and dropping packets)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Momchilov by including duplicate network packets are eliminated through de- duplication as taught by Michael because it would provide the Momchilov's system with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 14, Momchilov discloses the system of claim 9, 
wherein the network traffic relates to a specific application [paragraphs 0038, 0039, 0050, 0105, 0106, wherein the network traffic relates to a specific application (application management traffic)].

As per claim 15, Momchilov discloses a non-transitory machine-readable storage medium comprising instructions, the instructions executable by a processor of a system to: 
define a probe profile of an uplink in the SD-WAN [paragraphs 0081, 0108, 0128, 0148, 0156, 0212, 0220, a probe profile of an uplink in the SD-WAN (determine a performance optimal path for data based on multiple parameters including working PMTU, throughput, latency, and loss percentage)], wherein the probe profile of the uplink includes a static probe interval whose expiration triggers a probe for determining a value of a network parameter for the uplink and a probe retry value that defines a number of times the value of the network parameter is to be determined [paragraphs 0147, 0148, 0156-0158, 0233, wherein the probe profile of the uplink includes a static probe interval whose expiration triggers a probe for determining a value of a network parameter for the uplink and a probe retry value that defines a number of times the value of the network parameter is to be determined (computing device determines that no retransmits are needed or that the configured retry limits have been reached)]; 
determine, whether the value of the network parameter is in negative deviation with a baseline value determined for the network parameter [paragraphs 0188, 0210, 0218-0220, determine, whether the value of the network parameter is in negative deviation with a baseline value determined for the network parameter (monitor the changes in the network characteristics, for example, loss, latency, and bandwidth, … characteristics is determined to be above a threshold)];
in response to a determination that the value of the network parameter is in negative deviation with the baseline value [paragraphs 0146, 0175, 0273, 0339, 0371, in response to a determination that the value of the network parameter is in negative deviation with the baseline value (measured loss rate over a period of time; determine or calculate a latency variation, also referred to as jitter)], identify a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter, wherein the successive determination of the value of the network parameter is performed for a given number of times, as defined by the probe retry value [paragraphs 0156, 0157, 0170, identify a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter, wherein the successive determination of the value of the network parameter is performed for a given number of times, as defined by the probe retry value (based on the configuration parameters, retransmit probe packets; determine whether retry limits (e.g., retry_count<configured_retry_limit) have been reached for one or more probe packets)]. 
Momchilov does not explicitly discloses teaches determine the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN; and initiating, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD- WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer.
However, Michael teaches determine the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN [paragraphs 0272, 0273, 0342, 0348, 0415, 0450, determining, by the controller in the SD-WAN, the value of the network parameter for the uplink, prior to expiration of a static probe timer that defines a time limit for deciding whether to route network traffic through a secondary uplink in the SD-WAN (path for the traffic at the time when traffic flow starts, and if a network change occurs (e.g., link or node coming up or going down), the traffic is moved to the new path; switches to use of the backup flow rules for traffic routing when the primary flow rules have expired)]; 
in response to a determination that the value of the network parameter is in negative deviation with the baseline value [paragraphs 0146, 0175, 0273, 0339, 0371, in response to a determination that the value of the network parameter is in negative deviation with the baseline value (measured loss rate over a period of time; determine or calculate a latency variation, also referred to as jitter)], identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter [paragraphs 0190, 0273, 0360, 0368-0370, identifying. by the controller in the SD-WAN, a dynamic probe interval for each successive determination of the value of the network parameter, wherein identification of the dynamic probe interval for a given successive determination depends on at least one previously determined value of the network parameter (statistical/historical knowledge of the traffic conditions on the link; probing period is configurable)], 
initiate, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD-WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer [paragraphs 0368, 0369, 0371, 0391, 0415, 0416, 0450, 0457, 0462, initiate, by the controller in the SD-WAN, duplicate network traffic, identical to network traffic passing through the uplink, on the secondary uplink in the SD-WAN, wherein the duplicate network traffic is transferred on the secondary uplink until expiration of the static probe timer (traffic is maintained on the selected route until occurrence of an event necessitates rerouting of the traffic; number of times to repeat probes; link metrics of the alternate route includes link data of at least the configured number of repeated probes)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Momchilov by deciding whether to route network traffic through a secondary uplink in the SD-WAN as taught by Michael because it would provide the Momchilov's medium with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 16, Momchilov discloses the storage medium of claim 15, Momchilov does not explicitly discloses wherein the SD-WAN controller includes an SD-WAN branch gateway device.
However, Michael teaches wherein the SD-WAN controller includes an SD-WAN branch gateway device [paragraphs 0312, 0592, 0599, wherein the SD-WAN controller includes an SD-WAN branch gateway device (number of branches that the tree is divided into is determined by the number of leaf nodes)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the medium described in Momchilov by including branch gateway device as taught by Michael because it would provide the Momchilov's medium with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 17, Momchilov discloses the storage medium of claim 15, 
wherein the uplink terminates at a headend gateway device [fig. 5B, 11, paragraphs 0071, 0076, 0106, 0113, 0183, 0205, 0209, wherein the uplink terminates at a headend gateway device (device 602 may connect to the access gateway via a transport network 662)].

As per claim 18, Momchilov discloses the storage medium of claim 15, Momchilov does not explicitly discloses wherein the instructions to identify the dynamic probe interval include instructions to successively reduce the dynamic probe interval after each successive determination of the value of the network parameter, if there's a successive decrease in the value of the network parameter.
However, Michael teaches wherein the instructions to identify the dynamic probe interval include instructions to successively reduce the dynamic probe interval after each successive determination of the value of the network parameter, if there's a successive decrease in the value of the network parameter [paragraphs 0342, 0344, 0348, 0368-0370, 0391, wherein the instructions to identify the dynamic probe interval include instructions to successively reduce the dynamic probe interval after each successive determination of the value of the network parameter, if there's a successive decrease in the value of the network parameter (a significant network change occurs…path is recomputed and the traffic is moved to the new least-cost path; dynamically adjust routing of traffic flows through the network to maintain the traffic flow on an optimal route)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the medium described in Momchilov by dynamic probe interval is successively reduced after each successive determination of the value of the network parameter as taught by Michael because it would provide the Momchilov's medium with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 19, Momchilov discloses the storage medium of claim 15, Momchilov does not explicitly discloses wherein the instructions to identify the dynamic probe interval include instructions to successively increase the dynamic probe interval after each successive determination of the value of the network parameter, if there's a successive increase in the value of the network parameter.
However, Michael teaches wherein the instructions to identify the dynamic probe interval include instructions to successively increase the dynamic probe interval after each successive determination of the value of the network parameter, if there's a successive increase in the value of the network parameter [paragraphs 0342, 0344, 0348, 0368-0370, 0391, wherein the instructions to identify the dynamic probe interval include instructions to successively increase the dynamic probe interval after each successive determination of the value of the network parameter, if there's a successive increase in the value of the network parameter (a significant network change occurs…path is recomputed and the traffic is moved to the new least-cost path; dynamically adjust routing of traffic flows through the network to maintain the traffic flow on an optimal route)].
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to improve upon the medium described in Momchilov by dynamic probe interval is successively increased after each successive determination of the value of the network parameter as taught by Michael because it would provide the Momchilov's medium with the enhanced capability of improving system operation and reducing or eliminating the risk of system failure [Michael, paragraphs 0181, 0479].

As per claim 20, Momchilov discloses the storage medium of claim 15, 
wherein the network parameter includes one or more of jitter, latency, packet loss, and bandwidth utilization [paragraphs 0006, 0188, 0208, 0210-0213,0217, wherein the network parameter includes one or more of jitter, latency, packet loss, and bandwidth utilization (network characteristics such as loss, latency, and throughput)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al., Foreign Publication CN 104717144 discloses a software-defined network, including monitoring link state, and dynamically adjusting multicast routing.
Savalle et al., U.S. Publication No. 2020/0379839 discloses device predicts, that a backup tunnel exists in the SD-WAN that can satisfy an SLA of a subset of the traffic on the first tunnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469